Citation Nr: 1416585	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  03-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right elbow disability.

2.  Entitlement to a rating in excess of 10 percent for a left elbow disability.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1968, from August 1973 to August 1975, and from March 1978 to May 1991.

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions by the Regional Office (RO) in Milwaukee, Wisconsin.  The record shows that the Veteran moved to Kentucky in August 2008, and that the Louisville, KY RO now has jurisdiction over this case.

In April 2005, the Veteran testified regarding his left and right elbow disabilities at a hearing before a member of the Board who has since retired.  In February 2011, the Veteran testified at a hearing before the undersigned regarding all issues currently on appeal.

The issues on appeal were remanded in December 2009.  In a May 2011 decision, the Board denied the Veteran's claims for increased ratings for the left and right elbow disabilities, as well as claims to reopen the issues of service connection for left and right shoulder disabilities, and again remanded his claim for service connection for radiculopathy of his lower extremities.  The Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2012 order granting a joint motion to remand, the Court vacated the Board's decision with respect to the elbow and shoulder claims, and remanded them to the Board for further development and readjudication in compliance with the directives specified in the joint motion.  The Board remanded the elbow and shoulder claims in August 2013, at which time it also remanded the radiculopathy claim a third time for additional development.

The Veteran's elbow and radiculopathy claims have now returned to the Board, but the Veteran's claims for service connection for his left and right shoulders have not, as the RO granted those claims in a February 2014 rating decision.


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence does not show that the Veteran's right elbow disability is manifested by flexion limited to 90 degrees or extension limited to 75 degrees, nor does it show additional limitation of motion following repetitive use.

2.  For the entire period on appeal, the preponderance of the evidence does not show that the Veteran's left elbow disability is manifested by flexion limited to 90 degrees or extension limited to 75 degrees, nor does it show additional limitation of motion following repetitive use.

3.  The Veteran does not currently have radiculopathy of his bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right elbow disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5205, 5206, 5207, 5208 (2013). 

2.  The criteria for a rating in excess of 10 percent for a left elbow disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5205, 5206, 5207, 5208 (2013).

3.  The criteria for service connection for radiculopathy of the bilateral lower extremities are not met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that proper notice requires informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  With respect to service connection claims, notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  These notice requirements were met in April 2007 and December 2009 letters.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, Social Security Administration records, and post-service VA treatment records.  VA provided the Veteran with elbow examinations in March 2001, July 2010, and November 2013.  Peripheral nerve examinations were provided in November 2012 and November 2013, and an addendum opinion was provided in January 2014.  The examiners personally interviewed and examined the Veteran, and the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria and to determine whether service connection is warranted has been provided.  As such, the Board finds that a decision may be based on the examinations at this time.

The Veteran has also been afforded two hearings before VLJs, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.

The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Moreover, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

These claims have also been remanded by the Board for additional development on multiple occasions.  The Board finds that there has been substantial compliance with the various remand directives, insofar as VA has obtained additional treatment records and provided new examinations or opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board may proceed to a decision.

II.  Increased Rating Claims

The Veteran claims he is entitled to increased ratings for his left and right elbow disabilities, which are each currently rated at 10 percent under 38 C.F.R. § 4.17a, DC 5003-5207.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).

Under DC 5206, flexion limited to 100 degrees warrants a 10 percent evaluation, for either the major or the minor forearm.  Flexion limited to 90 degrees warrants a 20 percent evaluation for either forearm.  Higher rating percentages under DC 5206 require even greater limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either forearm to 60 degrees warrants a 10 percent evaluation.  Extension limited to 75 degrees warrants a 20 percent evaluation for either forearm.  Higher rating percentages require even greater limitation of extension.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent evaluation is warranted for forearm flexion limited to 100 degrees and extension to 45 degrees, for either the major or the minor forearm.  38 C.F.R. § 4.71a, DC 5208.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate I.

Although higher ratings are also available for ankylosis of the elbow, ankylosis of either elbow has not been shown in this case.  See 38 C.F.R. § 4.71, DC 5205.  

During a March 2001 VA elbow examination, the Veteran reported a recent incident of increased right elbow pain and swelling in connection with loading and unloading pallets at work.  He indicated that the pain and swelling subsequently subsided.  Regarding his left elbow, the Veteran reported occasional pain with repetitive motion.  He denied any stiffness, weakness, swelling, heat, redness, instability, giving way, locking, or fatigability of his elbows.  On range of motion testing, the Veteran demonstrated bilateral flexion from neutral to 145 degrees.  Strength in his upper extremities was 5/5.  The examiner found no evidence of numbness or tingling, and noted that there was no erythema, swelling, or tenderness in any joint.  X-rays studies revealed degenerative changes in both elbows.  The examiner diagnosed the Veteran with degenerative disease of the elbows.

In correspondence submitted to VA in December 2002, the Veteran emphasized that he was concerned about the constant elbow pain he was experiencing, not limitation of motion.  During his hearing in April 2005, the Veteran reported pain in his elbows as his primary symptom, but stated that he had not been in a position to put his elbows under a lot of stress.  He indicated that his elbows were essentially the same as they were when they were previously evaluated and that his symptoms had not worsened since that time.  He denied having any locking in his elbows since retiring, but indicated that he avoided repetitive motions.

The Veteran was afforded another VA examination in July 2010.  The Veteran reported bilateral instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, and symptoms of inflammation.  He also reported severe, weekly flare-ups.  On range of motion testing, the Veteran demonstrated flexion from 20 to 110 degrees, and extension from -20 degrees in the left elbow, and flexion of the right elbow from 30 to 115 degrees, and extension from -30 degrees.  The examiner reported that there was objective evidence of pain in both arms with active motion, as well as with repetitive motion, but indicated there was no additional loss of motion after repetition.  X-rays studies showed degenerative changes in both elbows.  The examiner diagnosed the Veteran with bilateral elbow osteoarthritis.  He stated that the Veteran's elbows caused decreased concentration, poor social interactions, problems with lifting and carrying, decreased strength, pain, weakness, and fatigue.  [In regard to the reported elbow range of motion, the joint motion for remand appeared to consider there to be some confusion.  It seems plain, however, the Veteran did not fully extend his right or left elbow, and that he likewise lacked a measure of full flexion.  Specifically, the left elbow lacked 20 degrees of full extension, and he could flex it from that 20 degree point, up to 110 degrees.  Similarly, on the right he lacked 30 degrees of full extension, and he could flex it from that 30 degree point up to 115 degrees.  See 38 C.F.R. § 4.71, Plate I.]   

In February 2011, the Veteran testified at a second hearing before the Board, and reported that his elbow disabilities had increased in severity.  He reported that he experienced elbow pain with all activities, including cooking, carrying school books, and bicycling.  When asked whether he had full range of motion in his elbows, the Veteran indicated that accomplishing a full range of motion caused pain.  When asked to clarify whether he could move through a full range of motion, the Veteran again noted that pain was the prohibitive factor.

As discussed in the Introduction, after the Court vacated a May 2011 Board decision on the Veteran's increased rating claims for his elbows, the claims were remanded to obtain an additional VA examination.  The Veteran was afforded that examination in November 2013, at which time he reported flare-ups brought on by lifting 10 to 15 pounds or twisting.  On range of motion testing, the Veteran demonstrated bilateral flexion to 145 degrees or greater, with painful motion beginning at 145 degrees.  He demonstrated bilateral extension to 0 degrees.  The Veteran demonstrated no decrease in bilateral flexion or extension after repetitive use testing.  The examiner indicated that pain was the factor contributing to functional loss after repetitive motion.  He reported that the Veteran had full muscle strength, and that there was no ankylosis.  The examiner stated that he would have to be present during a flare-up in order to assess the effects of those episodes on functional ability, but noted that the Veteran's reported symptomatology was not compatible with the objective examination findings, which indicated mild pain, no weakness, no fatigability, and no incoordination.  X-ray imaging revealed marked arthritic spurring and degenerative changes, bilaterally.  The examiner diagnosed the Veteran with bilateral degenerative elbow with olecranon spurs.

Upon review of the record, the Board finds that ratings in excess of 10 percent for the Veteran's right and left elbow disabilities are not warranted at any time during the period under review.  At no time has the Veteran's flexion of either elbow been limited to 90 degrees, nor has extension of either elbow been limited to 75 degrees.  Forearm flexion limited to 100 degrees, with extension limited to 45 degrees, has also not been demonstrated.  

The Board acknowledges that the Veteran has consistently reported pain in both elbows, and that objective evidence of pain following repetitive motion was reported by the VA examiners.  However, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support a rating in excess of the 10 percent assigned for either elbow disability.  Accordingly, the Board finds that 10 percent ratings adequately address the Veteran's functional impairment and subjective complaints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995).

The Board has also considered the Veteran's many statements describing his elbow symptoms, including his numerous letters to VA.  However, those subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his elbow disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent for his right and left elbow disabilities, and they are denied.

III.  Other Considerations

With regard to the Veteran's increased rating claims, the Board has also considered whether the Veteran's elbow disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his elbow disabilities and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board also notes that the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized that VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was granted in a December 2006 rating decision, and the Veteran has not indicated disagreement with any aspect of that decision.  Given the foregoing, the Board concludes that the TDIU rating claim has been separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

Finally, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right and left elbow disabilities.  However, based upon the record, at no time during the claims period have the disabilities on appeal been more disabling than as currently rated.  See Hart, 21 Vet. App. 505.

IV.  Service Connection Claim

The Veteran is also seeking service connection for radiculopathy of his bilateral lower extremities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).

In January 2007, the Veteran submitted correspondence indicating a worsening back condition, and stating that his back "gave out" in 2005.  He stated that he was now experiencing back pain that extended into his legs.  As a result of that correspondence, the RO initiated development on a claim for radiculopathy of the Veteran's bilateral lower extremities, to include as secondary to his service-connected back condition.

During a VA spinal examination in March 2007, the Veteran described intermittent paresthesias of his bilateral lower extremities.  The examiner reported there was no evidence of acute or chronic radiculopathy.

During his February 2011 hearing, the Veteran indicated he experienced shooting pain down his legs, to the mid-thigh area, when walking.  The Veteran stated he believed the condition was related to his service-connected back or hip conditions, and wished to undergo examination by VA to determine the diagnosis and cause.  The Board subsequently remanded the case to afford the Veteran an examination.

The peripheral nerves examination was conducted in November 2012, at which time the Veteran described current symptoms of mild pain, paresthesias, and numbness in his bilateral lower extremities.  He also indicated he had experienced pain and numbness in his heel in service.  All tests were normal upon physical examination.  The examiner indicated that the Veteran's reported symptoms suggested mild, incomplete paralysis of his bilateral sciatic nerves.  An EMG study was scheduled for the following month, but the Veteran canceled the appointment.  In August 2013, the Board again remanded the Veteran's radiculopathy claim, asking the examiner to provide an etiological opinion. 

In November 2013, the Veteran was afforded another peripheral nerves examination with the same examiner.  The Veteran reported several episodes of numbness and pain in his feet during service.  All objective tests conducted during the examination were normal.  The examiner noted that another EMG test had been scheduled, but provided no etiological opinion.  In January 2014, the examiner issued an addendum report stating that, according to the examination, the Veteran did not have radiculopathy of his bilateral lower extremities.  He stated that additional studies had been scheduled in order to rule out or clarify any minimal radiculopathy subjectively reported during the November 2012 examination, but that the Veteran had subsequently canceled, and not rescheduled, the appointments.

A service connection claim must be accompanied by evidence establishing that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this instance, the Veteran has not been diagnosed with a peripheral nerve condition.  The Veteran has been afforded several examinations, but none of them revealed objective evidence of the claimed disability.  In spite of the negative objective findings, the Veteran was also scheduled for EMG and NCV studies in order to rule out a nerve condition.  However, he canceled those appointments.  The duty to assist is not a one-way street, and the Veteran failed to cooperate in developing that aspect of his claim.  See Wood v Derwinski, 1 Vet. App. 190, 193 (1991).  The Board acknowledges the Veteran's statements regarding the symptomatology he experiences.  However, he is not competent to render a diagnosis, given the medical complexity of the claimed disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As there is no diagnosis of a current peripheral nerve condition, the claim must be denied on that ground, and it is unnecessary for the Board to reach the question of etiology.  

As a final matter, the Board notes that it has considered the benefit-of-the-doubt rule in reaching the above conclusions regarding the Veteran's increased rating and service connection claims.  However, the Board has found that rule to be inapplicable here, as the evidence is not evenly balanced in any of the claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for a right elbow disability is denied.

A rating in excess of 10 percent for a left elbow disability is denied.

Service connection for radiculopathy of the bilateral lower extremities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


